OetoN, J.
There is neither a certificate of the judge before whom this case was tried, nor stipulation of the parties, that the bill of exceptions contains all of the evidence given on the trial; and therefore the exceptions taken to the refusal of the court to grant a nonsuit, or to the instructions given to the jury, are of no avail, and cannot be considered by this court. Paine v. Smith, 32 Wis., 335. For the same reason, the jury must be presumed to have found upon sufficient evidence, that the services were rendered upon the contract, and that such contract was made with the plaintiff, and that it was performed by the plaintiff, as alleged in the complaint, as well as every other fact necessary to the plaintiff’s recovery in the case. Eaton et al. v. Woolly, 28 Wis., 628.
No error is apparent from the record as made.
By the Court. — The judgment of the circuit court is affirmed, with costs.